Citation Nr: 0308729	
Decision Date: 05/08/03    Archive Date: 05/20/03	

DOCKET NO.  02-07 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a psychiatric 
disability, characterized as emotional instability reaction.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

J. Johnston, Counsel



INTRODUCTION

The veteran had active military service from December 1961 to 
June 1962.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which found that the veteran had not 
submitted new and material evidence sufficient to reopen a 
claim for service connection for emotional instability 
reaction.  

During the pendency of this appeal, the veteran requested a 
hearing and he was properly notified of a hearing to be 
conducted at the RO in January 2003.  He later failed to 
report for this hearing and there is no new hearing request 
on file.  The case is now ready for appellate review.



FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the appeal has been requested or obtained.  

2.  In October 1962, the RO denied service connection for 
emotional instability disorder; the veteran was notified of 
the decision but failed to file a timely appeal.  

3.  New evidence which is so significant that it must be 
considered in order to fairly decide the merits of the claim 
has been associated with the claims file since the October 
1962 decision.  



CONCLUSIONS OF LAW

New and material evidence has been submitted to reopen the 
claim of service connection for a psychiatric disorder.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5108, 7104 
(West 2002); 38 C.F.R. § 3.156 (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Law and Regulation:  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), which has since been codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2002).  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

The Board has considered this new legislation with regard to 
the issue of whether new and material evidence has been 
submitted.  

The Board finds, given the favorable action taken 
hereinbelow, that no further assistance in developing the 
facts pertinent to this limited issue is required at this 
time.

The veteran's initial claim of service connection for 
emotional instability reaction was denied by the RO in a 
rating decision issued in October 1962.  The veteran was 
notified of that decision and of his appellate rights but he 
did not file an appeal and that decision is final.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156, 20.1103.  It is 
provided, however, that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, VA shall reopen the claim and review the former 
disposition.  38 U.S.C.A. § 5108; Thompson v. Derwinski, 
1 Vet. App. 251, 253 (1991).  

In this case, as there is a prior final RO rating decision, 
this claim may not be reopened and allowed unless new and 
material evidence is presented or secured.  Consequently, the 
evidence that must be considered in determining whether there 
is a basis for reopening the claim for service connection for 
an emotional instability reaction is that evidence added to 
the record since the October 1962 rating decision.

New and material evidence means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  

The United States Court of Appeals for Veterans Claims 
summarized the analysis in determining whether evidence is 
new and material in Evans v. Brown, 9 Vet. App. 273 (1996).  
VA must first determine whether the newly presented evidence 
is "new," that is, not of record at the time of the last 
final disallowance of the claim and not merely cumulative of 
other evidence that was then of record.  If new, the evidence 
must be "probative" of the issues at hand.  

There is, however, no longer a requirement that, in order to 
reopen a claim, the new evidence, when viewed in the context 
of all the evidence, both new and old, must create a 
reasonable possibility that the outcome of the case on the 
merits would be changed.  Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998) (expressly rejecting the standard for determining 
whether new and material evidence had been submitting 
sufficient to reopen a claim set forth in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991)).  

Finally, for the purpose of determining whether a case should 
be reopened, the credibility of the evidence added to the 
record is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted or 
aggravation thereof in the active military service.  
38 U.S.C.A. § 1131 (West 2002).  Service connection may also 
be granted for certain specified diseases, including 
psychoses, which become manifest to a compensable degree 
within one year from the date of separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2002).  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  Continuity of symptomatology is 
required only where the condition noted during service is 
not, in fact, shown to be chronic or when the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, a showing 
of continuity after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b).  

Except as provided in § 3.310(a) of this Chapter, in the 
field of mental disorders, personality disorders which are 
characterized by developmental defects or pathological trends 
in the personality structure manifested by a lifelong pattern 
of action or behavior, chronic psychoneurosis of long 
duration, or other psychiatric symptomatology shown to have 
existed prior to service, with the same manifestations during 
service, which were the basis of the service diagnosis will 
be accepted as showing preservice origin.  Congenital or 
developmental defects, personality disorders and mental 
deficiency as such are not diseases or injuries within the 
meaning of applicable legislation.  38 C.F.R. §§ 3.303(c), 
4.9, 4.127 (2002).  

Analysis:  The veteran's initial service connection claim for 
psychiatric disability was denied by the RO in October 1962.  
The evidence on file at that time included the service 
medical records.  While the physical examination for 
enlistment noted the veteran was psychiatrically normal, the 
veteran indicated himself in the accompanying report of 
medical history that he had soaking night sweats, cramps in 
his legs, frequent trouble sleeping and nervous trouble.  He 
reported that he did have difficulty with school studies.  

In May 1962, the veteran was referred for a psychiatric 
consultation with an indication that this 18-year-old had 
been suffering from severe nervousness with sweating palms, 
globus hystericus, gastric upset and insomnia.  He was 
admitted to the psychiatric service with an admission 
diagnosis of emotional instability reaction.  He was referred 
to a Medical Evaluation Board (MEB) which found that during 
his formative years, and especially after he entered his 
teens, he was extremely nervous.  This was manifested by 
incessant fingernail biting, occasional blackout or dizzy 
spells, nervous stomach, hand tremors, and cold, sweaty 
palms.  He had difficulty getting along with students in 
school because they often teased him.  During boot camp and 
after assignment to Miramar Air Station, he continued to be 
very nervous.  He had trouble sleeping.  Physical and 
neurological examinations were not remarkable nor were 
laboratory studies.  The diagnosis of emotional instability 
was confirmed.  It was the opinion of the qualified board of 
medical examiners that the veteran suffered from a 
personality disorder which was not incurred in or aggravated 
by service, but which preexisted service.  

In accordance with governing law and regulations, the RO 
concluded that the veteran's emotional instability reaction, 
was a constitutional and developmental abnormality, a 
personality disorder, and was not considered a disability for 
VA compensation purposes.  The RO also concluded that the 
service records failed to reveal any disease, trauma or other 
undue stress or strain peculiar to service upon which to base 
a presumption of aggravation of this personality disorder.  
Service connection was denied on this basis.  The veteran was 
notified of this decision and of his appellate rights and he 
did not appeal, and this decision became final.

The evidence submitted and received since the time of that 
denial includes a significant amount of private medical 
records from the 1990's reflecting treatment for a variety of 
disabilities.  There was considerable heart disease 
identified.  He suffered an acute anterior wall myocardial 
infarction in October 1997.  He underwent multiple coronary 
bypass surgery in October 1997, complicated by infection and 
a left femoral pseudo-aneurysm.  

Diagnostic studies performed in the late 1990's and in 2000 
revealed a likely aneurysm in the right middle cerebral 
artery and marked narrowing and attenuation of a segment of 
the left middle cerebral artery.  There was also evidence of 
a left posterofrontal chronic infarct, and mild to moderate 
dementia.  Also reported was coronary artery disease and a 
history of hypertension.  The brain aneurysm was manifested 
by a continuing tinnitus.  Diagnosis from psychological 
evaluation in December 2000 was vascular dementia with 
depressed mood (by report) and cognitive disorder, not 
otherwise specified, status-post quadruple bypass, status-
post aneurysm, inoperable, and seizure disorder.  Under Axis 
IV there was a notation of educational, vocational, and 
financial problems.  

Furthermore, there is evidence that the veteran has been 
treated for depression over the years.  

The Board finds, based on its review of the recently 
presented evidence, that it is so significant that it must be 
considered in order to fairly decide the merits of the claim.  

In particular, the Board notes that the evidence is clearly 
new, as it was not of record at the time of the prior rating 
decision.  Furthermore, the evidence of depression is 
probative of the issue of service connection as it's the 
first evidence of a potential acquired (as opposed to 
congenital or developmental) psychiatric disability.  

Accordingly, the Board finds that new and material evidence 
has been submitted to reopen the claim of service connection 
for a psychiatric disorder.  



ORDER

As new and material evidence has been received to reopen the 
claim of service connection for a psychiatric disorder, the 
appeal to this extent is allowed subject to further action as 
discussed hereinbelow.  



REMAND

In light of the evidence of emotional instability in service 
and current psychiatric problems, the Board finds that the 
veteran should be afforded a VA examination to determine the 
nature and etiology of any current psychiatric disability.  

In addition, the veteran should be asked to identify all 
psychiatric treatment since service.  

In light of the foregoing, the case must be remanded for the 
following:

1.  The RO should ask the veteran to 
identify all VA and non-VA health care 
providers that have treated him for a 
psychiatric disorder since service.  
Obtain records from each health care 
provider the veteran identifies.

2.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded a psychiatric 
examination to determine the nature and 
extent of any psychiatric disability.  
Send the claims folder to the examiner 
for review.  The examiner should provide 
an opinion as to whether it is at least 
as likely as not that any current 
psychiatric disability is related to the 
veteran's psychiatric problems in 
service.  


3.  Then, the RO must review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 is 
completed.  

4..  After conducting any additional 
indicated development, the RO should 
review the issue on appeal.  If the 
benefit sought on appeal is not granted, 
the veteran and his representative should 
be issued a Supplemental Statement of the 
Case, which should include all pertinent 
laws and regulations, and be afforded a 
reasonable opportunity to reply thereto.  

Thereafter, subject to current appellate procedures, the 
case should be returned to the Board for further appellate 
consideration, if indicated.  

The veteran need take no action until he is further 
informed, but he may furnish additional evidence and 
argument while the case is in remand status.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

No inference should be drawn regarding the final 
disposition of the claim as a result of this action.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

